Title: James Madison to Littleton Dennis Teackle, 15 March 1831
From: Madison, James
To: Teackle, Littleton Dennis


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 15. 1831
                            
                        
                        
                        I recd. in due time the copy of your Report on a State’s Bank: for which I offer my acknowledgments, with the
                            apology for the delay furnished by the unsettled State of my health.
                        The Report certainly does justice to the plan which it espouses. But I am not yet weaned from the opinion
                            long entertained, that the only adequate guarantee for the uniform and stable value of a paper Currency is its
                            convertibility into specie, the least fluctuating and the only universal currency. I am sensible that a value equal to
                            that of specie may be given to paper or any other medium, by making a limited amount necessary for necessary purposes; but
                            what is to ensure the inflexible adherence of the Legislative Ensurers,  to their own principles & purposes.
                            Among such a number of Independent States, the danger of aberrations is sufficiently suggested by experience, and to say
                            nothing of the internal effects, the tendency of Mal examples of that sort, to imitation or irritation among the
                            Co-States, as they may be relatively debtor or creditor to each other, is a consideration also suggested by experience.
                            Should you succeed in bringing your modification of a Bank into experiment, it will be an interesting one, whether its
                            result be a guiding, or a warning light. For the present it affords an occasion of which I avail myself, to repeat the
                            expression of esteem and good wishes, which I pray you to accept.
                        
                        
                            
                                James Madison
                            
                        
                    